In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Garry, J.), dated February 6, 1990, which, inter alia, granted the plaintiff’s motion for leave to amend his complaint and notice of claim.
Ordered that the order is affirmed, with costs.
The original notice of claim and the complaint sufficiently identify the location of the complained-of hole in the City walkway which allegedly caused the plaintiff’s injury. Leave *612to amend was sought after the City of New York was advised of the hole in accordance with the Administrative Code of the City of New York § 7-201 (c) (2) at least 15 days before the action was commenced and after filing of a notice of claim identifying the location of the hole (see, Levine v City of New York, 111 AD2d 785; Mazza v City of New York, 112 AD2d 921). The proposed amendment merely enhances the description given of the place of the claimed defect and causes no prejudice to the defendant. An amendment to a notice of claim should be freely allowed where, as here, the defect or omission was made in good faith and no prejudice will result to the defendant municipality (see, Frankfort v City of New York, 159 AD2d 680; Martire v City of New York, 129 AD2d 567; Mazza v City of New York, supra; Caselli v City of New York, 105 AD2d 251). Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.